Appeal by defendant from an order of the County Court, Suffolk County, entered May 15, 1961, denying his application to dismiss an indictment containing several counts, to which he, on July 22, 1958, had pleaded guilty to attempted grand larceny second degree, in satisfaction of all the counts. Defendant had not been sentenced on his guilty plea, having been in Federal custody at the time set for sentencing and having remained in such custody until the time of the making of this application in November, 1960, and thereafter. He based his application on the claim that he had been deprived of a speedy trial. Order affirmed. Such affirmance is without prejudice, however, to the right of the defendant, if so advised, to renew his claim on any appeal which he may take from the judgment entered after he has been sentenced. Beldock, Ughetta, Christ, Hill and Hopkins, JJ., concur.